Citation Nr: 1818183	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-27 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) or in-service head injuries, to include memory loss and sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to December 1995 and February 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned at the RO; a transcript of that hearing is of record.

In April 2016, the Board remanded this matter for additional development.  In a January 2018 rating decision, the RO granted entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood, secondary the Veteran's service-connected generalized seizure disorder.  Thus, the appeal for entitlement to service connection for an acquired psychiatric disorder is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for TBI or in-service head injury residuals, to include memory loss and sleep disorder, is warranted.

The Veteran has asserted that he suffered from head injuries, including a TBI, during service and has current residuals of those injuries, including memory loss and a sleep disorder.  Parenthetically, the Board notes that the Veteran has already been awarded service connection and a 100 percent evaluation for a generalized seizure disorder.  He has also been awarded service connection for disabilities secondary to his generalized seizure disorder, including post-concussive migraine headaches and adjustment disorder with mixed anxiety and depressed mood.

Service treatment records revealed new onset seizures since May 2003.  The Veteran reported that he experienced a sudden black out while walking, without any premonitory symptoms.  Witnesses were noted to report that the Veteran fell to the ground hitting his forehead against a door then backwards onto floor, had some degree of shaking for up to several minutes, and awakened groggy and tired, but not confused.  The Veteran was evaluated at sick call and released.  He remained asymptomatic until February 2004 when he experienced a second witnessed generalized seizure episode without any premonitory symptoms.  He was then flown to Landstuhl Army Medical Center for an inpatient work-up, to include head CT, brain MRI, EEG, and lab screen, that were all apparently normal.  The Veteran was treated for an idiopathic generalized seizure disorder and post-concussive headaches.  In an April 2004 Report of Medical History, the Veteran complained of memory loss after hitting his head.  However, service treatment records did not show any complaints or findings of sleep disturbance.   

Post-service VA treatment records reflected that the Veteran had a normal brain MRI in 2005.  Additional VA treatment records dated from 2009 to 2012 detailed that the Veteran had been complaining of sleep disturbances, sleep walking, insomnia, and short term memory loss.  A June 2009 VA treatment record showed the Veteran was evaluated for TBI after two falls during active service in 2003 and 2004.  The examiner noted multiple neurobehavioral symptoms, including very severe forgetfulness, moderate difficulty making decisions, moderate slow thinking, and severe difficulty falling or staying asleep, moderate feelings being anxious or tense, and severe feelings being depressed or sad.  The Veteran complained of easy irritability, problems with remote memory, concentration, and depressed feelings.  The examiner indicated that symptoms of anxiety disorder (other than PTSD), depression, and seizure disorder, which predated head injury, were present.  It was noted that the findings were not consistent with a diagnosis of TBI.  In his clinical judgment, the examiner found that the current clinical symptom presentation was most consistent with behavioral health conditions, such as PTSD, depression, etc.  A December 2009 VA speech treatment note showed the Veteran scored in mild severity for recall and mild-baseline normal in reasoning testing.  It was indicated that the Veteran was not interested in treatment for memory at that time.

In an August 2010 VA examination report, the Veteran reported having two falls in service resulting in TBI and complained of sleep disturbance, a progressive loss of memory, decreased attention, and difficulty concentrating.  The examiner found that memory, attention, concentration, executive functions, and complaints of mild memory loss were without objective evidence on testing and not due to residuals of a TBI in 2003 or 2004.  The examiner listed diagnoses of headaches, psychiatric symptoms, and seizure disorder.  The examiner then indicated that the Veteran may have sustained a mild TBI at the time of his syncopal episode in service in May 2003 or he may have had a seizure at that time and was postictal when medical personnel arrived finding him to be confused.  It was noted that at the time of his seizure in February 2004, it was less likely as not that the Veteran sustained a mild TBI, as a witness did not indicate significant head trauma when the Veteran fell off of a bench during the seizure.  The examiner then opined that mild TBI in 2003 or in 2004 would not cause the Veteran's current memory symptoms, psychiatric symptoms, or sleep disturbance with sleep walking.

In a June 2012 VA examination report, the examiner remarked that episodes of hallucinations, abnormalities of thinking, memory, and mood were signs or symptoms attributable to seizure disorder activity.  Based on frequency of seizures, accompanied sleep disturbance, history of incurred injury, memory issues, behavior disturbance, and the effect on quality of the Veteran's life, his seizure disorder was considered moderately severe by the June 2012 VA examiner.  The Veteran was also diagnosed with mild obstructive sleep apnea after a sleep study in June 2012.

In a May 2014 VA examination report, the Veteran describing having a seizure every three to four weeks with insomnia precipitating them.  He reported getting an aura of being very tired before having a seizure then falling asleep afterward. 

Based on the foregoing, the Board instructed the AOJ to afford the Veteran an examination by an appropriate examiner to clarify the current nature and etiology of his TBI/head injury residuals, to include memory loss and sleep disorder, in the April 2016 Remand.  The examiner was asked to provide opinions for the following: (1) Whether it is at least as likely as not (50 percent probability or greater) that the claimed impairment, including, but not limited to, sleep disturbance and memory loss, are related to events in service, specifically the Veteran's documented in-service head injuries in 2003 and 2004.  (2) Whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed sleep disorder, such as obstructive sleep apnea, or disorder manifested by memory loss was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities.  

Instead, in a May 2016 VA TBI examination report, the examiner simply indicated that the Veteran did not currently have or ever had a TBI or any residuals of a TBI.  There were no complaints of impairment of memory, attention, concentration, or executive functions.  The examiner further concluded that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  In the cited rationale, the examiner noted that although the Veteran hit his head, there was no indication the he had sustained a TBI.  It was indicated that in 2003 when he struck his head, he had already begun the seizure and was altered in consciousness before hitting the door.  Again in 2004, the Veteran was noted to have been twitching/shaking prior to any issue of hitting his head.  Although there was a treatment for post-concussive headaches, there was no diagnosis of a TBI and post-concussive headaches needed a definitive concussion.  Thus, the aforementioned headaches should have been noted as post-seizure or migraine.  

In a May 2016 VA mental disorders examination report, the examiner listed chronic sleep impairment and mild memory loss as symptoms that actively applied to the    Veteran's diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Additional VA treatment records dated through 2016 reflected continued complaints and findings of sleep disturbances, sleep apnea, and insomnia.

The Board may not proceed with final adjudication of the claim until the requested VA medical examination and opinion is fully provided, in order to clarify the nature and etiology of the Veteran's claimed TBI/head injury residuals, to include memory loss and sleep disorder, on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed disorders from the VA Medical Center (VAMC) in Jackson, Mississippi.  As evidence of record only includes treatment records dated up to August 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C. § 5103A(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must also obtain updated treatment records pertaining to the Veteran's claimed head injury/TBI residuals, to include memory loss and sleep disorder, as well as his service-connected generalized seizure and adjustment disorders from Jackson VAMC for the time period from August 2016 to the present and associate them with the record.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination(s) to clarify whether he has any current residuals of his documented in-service head injuries in 2003 and 2004.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the Veteran's in-service head injuries.  In so doing, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the claimed impairment, including, but not limited to, sleep disturbance and memory loss, are related to events in service, specifically the Veteran's documented in-service head injuries in 2003 and 2004. 

The examiner must specifically discuss whether sleep disturbance and memory loss are considered symptoms associated with the Veteran's service-connected seizure and/or psychiatric disabilities.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed sleep disorder, such as obstructive sleep apnea, or disorder manifested by memory loss was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (currently, generalized seizure disorder, post-concussive migraine headaches, status post left shoulder dislocation and compression fracture of the greater tuberosity, and adjustment disorder with mixed anxiety and depressed mood).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

3.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the January 2018 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

